DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/26/2019, 3/31/2020, and 10/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
There is no need for a rejection of Claims 17-20 under 35 U.S.C. 101. Although Claims 17-20 are drawn towards a "computer-readable medium" which could include a non-statutory digital signal, the specification clearly states that propagating signals are excluded. [paragraph 0075, "Computer-readable storage media" may refer to media and/or devices that enable persistent and/or non-transitory storage of information in contrast to mere signal transmission, carrier waves, or signals per se. Thus, computer-readable storage media refers to non-signal bearing media.]

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 11, and 17, although the closest prior art of record (such as Aboel-Nil et al., (US 20080109448 A1), Kezmah et al., (EP 2365669 A1), and Nogin et al., (US 9846596 B1)) teaches the method comprising: querying a server, the query configured to find an indexed location of a target mailbox in each of a plurality of multiple mailbox bins, wherein the querying delivers to the server a query vector generated for each of the plurality of mailbox bins, the query vector configured with entries to isolate content of the target mailbox in each of a plurality of multiple mailbox bins.
However, none of the prior art, alone or in combination teaches A method for secure electronic communication to obscure a single target mailbox as a retrieval target, and receiving content of the target mailbox from each of the plurality of the mailbox bins to obscure the single target mailbox as the retrieval target in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497